Citation Nr: 1511445	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected right knee chondromalacia with instability.

2.  Entitlement to service connection for chin scars.

3.  Entitlement to service connection for a psychiatric disorder.  

4.  Entitlement to an initial rating higher than 10 percent for right knee scars.  

5.  Entitlement to a rating higher than 30 percent for status post right knee arthroscopic surgery, since January 1, 2013.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2007, June 2013, and September 2013 rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).

Due to the Veteran's employee status at the VA in San Juan, Puerto Rico, in July 2009, the file was transferred to the RO in St. Petersburg, Florida.  

In October 2011, the Veteran revoked the power of attorney of record.  He has not appointed another representative.  

The Board notes that although the issue certified on appeal was service connection for lumbar disc protrusion at L5-S1, in October 2011 and April 2014, the Veteran also asserted entitlement to service connection for back muscle spasms.  As such, the issue has been recharacterized to comport with the evidence and the Veteran's contentions.  

The Board notes that although the December 2009 rating decision denying service connection for a back disability and a left knee disability was certified on appeal, and although the Veteran did not expressly disagree with the February 2007 rating decision, his correspondence in December 2008, especially if construed liberally, was timely filed and tantamount and sufficient to meet the requirements for a notice of disagreement (NOD) to initiate an appeal of that decision.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (finding that a statement constitutes a notice of disagreement when it includes "terms that can be reasonably construed as a desire for appellate review"); Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a NOD).  

After the statement of the case (SOC) was issued in January 2013, the Veteran filed a VA Form 9 in February 2013, and checked Box 9.B., indicating that he only wished to appeal the claim of service connection for a back disability.  As such, an appeal was perfected only with respect to the claim of service connection for a back disability.  

In a June 2013 rating decision, following the award of a temporary total evaluation for right knee chondromalacia, status post arthroscopic knee surgery, based on a need for convalescence, a schedular 30 rating was assigned, effective January 1, 2013.  Although the Veteran did not expressly disagree with June 2013 rating decision, his correspondence received later that same month, especially if construed liberally, was timely filed and sufficient to meet the requirements for a NOD to initiate an appeal with respect to a rating higher than 30 percent, since January 1, 2013.  38 C.F.R. § 20.201; Gallegos, Ortiz.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board further finds that the Veteran's January 2014 correspondence is reasonably construed as a NOD with the September 2013 rating decision in which service connection was denied for chin scars and a psychiatric disorder, and for an initial rating higher than 10 percent for right knee scars.  Although a February 2015 rating decision reflects that the 30 percent rating was continued for right knee chondromalacia, status post arthroscopic knee surgery, the AOJ has not issued a SOC with respect to any of those three issues.  See Manlincon, Holland.  

The issue of a total rating based on individual unemployability is not raised by the record.  The file, to include an April 2013 VA treatment record, reflects that the Veteran is employed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In February 2013, the Veteran requested a hearing before a Decision Review Officer (DRO) with respect to the claim of service connection for a back disability.  A February 2014 letter informed the Veteran that the AOJ was in the process of scheduling him for the requested hearing and that he would be notified of the actual date and time in a separate letter.  

In February 2014 email correspondence, the RO in San Juan, Puerto Rico, informed the RO in St. Petersburg, Florida, of the dates the Veteran was available for a hearing.  In response, the St. Petersburg RO confirmed the date of the hearing and requested that the San Juan RO issue the letter notifying the Veteran of the hearing.  No further email correspondence with respect to the notice of the hearing is of record. 

In correspondence dated March 25, 2014 (received on April 1, 2014), the Veteran stated that he was informed that same day of a scheduled hearing on March 19, 2014, but that he did not receive notice of the hearing.  In view of the record, to include the absence of a copy of the notice of the hearing letter and the absence of a withdrawal of the request by the Veteran, along with his reference to DRO review in his substantive appeal, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was not properly notified of the March 2014 DRO hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2014), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  As such, the Veteran remains entitled to his requested DRO hearing.  

As noted above, in June 2013, the Veteran filed a NOD with the 30 percent rating assigned for right knee chondromalacia, status post arthroscopic knee surgery, since January 1, 2013, in the June 2013 rating decision.  A statement of the case has not been issued with respect to the issue of a rating higher than 30 percent for status post right knee arthroscopic surgery, since January 1, 2013.  

As further noted above, in January 2014, the Veteran filed a timely NOD with the September 2013 rating decision with respect to the issues of service connection for chin scars and a psychiatric disorder, as well as the initial 10 percent rating assigned for right knee scars.  A SOC has not been issued with respect to those issues. 

Records scanned in to VBMS in December 2011 and July 2013 are written in Spanish, in part.  The records require translation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a translation for the documents identified above, and associate a copy of the certified English translation report with the VBMS electronic file.

2.  Schedule the Veteran for a DRO hearing in accordance with his request.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification should be associated with the claims file.

3.  Issue a statement of the case with respect to the issues of entitlement to service connection for chin scars and a psychiatric disorder, as well the issues of entitlement to an initial rating higher than 10 percent for right knee scars and entitlement to a rating higher than 30 percent for status post right knee arthroscopic surgery, since January 1, 2013, to include notification of the need to timely file a Substantive Appeal to perfect the appeal on the issues.  

4.  Finally, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




